United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hapeville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-152
Issued: July 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from an October 8, 2008 decision of
the Office of Workers’ Compensation Programs affirming a suspension of compensation
effective June 13, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d).
FACTUAL HISTORY
The case was before the Board on a prior appeal with respect to a November 6, 1990
injury.1 Appellant filed a claim for injury on March 16, 1993 that was accepted for cervical and
right shoulder strains. She received compensation for wage loss.
1

46 ECAB 172 (1994).

By letter dated February 21, 2008, the Office advised appellant that she would be referred
for a second opinion examination to determine her current medical status. Appellant was
notified of the provisions of 5 U.S.C. § 8123(d) regarding refusal to submit to or obstruction of
an examination. The letter was sent to appellant’s address of record. In a February 25, 2008
letter, the Office advised appellant that an appointment with Dr. Alexander Doman had been
scheduled for March 25, 2008 at 2:15 p.m. The letter was also sent to appellant’s address of
record.
In a memorandum of telephone call dated May 8, 2008, the Office noted that Baybrook,
the referral company utilized by the Office, reported that appellant did not appear for the
scheduled examination. According to Baybrook, they contacted appellant who advised that she
did not receive the notice of appointment, then hung up the telephone.
By letter dated May 8, 2008, the Office notified appellant that it proposed to suspend her
compensation because she failed to attend the scheduled March 25, 2008 second opinion
examination. Appellant was advised that she must submit in writing her reasons for failing to
attend the examination and, if she did not show good cause, her compensation would be
suspended under 5 U.S.C. § 8123(d).
Appellant responded in a May 18, 2008 letter: “I have in no way refused to attend the
appointment on March 25, 2008. I am not REQUIRED TO ATTEND ANY SUCH MEDICAL
EXAM. I do intend to attend any such appointment that I am REQUIRED TO ATTEND
BASED ON MY STATUS from the two injuries on February 12, 1992 and the one on
March 18, 1993. (Emphasis in the original.)” She also asserted that she did not receive notice of
the scheduled examination. By letter received on May 30, 2008, appellant argued that no reason
was given for the scheduled examination and therefore it was illegal.
In a memorandum of telephone call dated June 2, 2008, Baybrook indicated that it had
spoken to appellant on March 18, 2008. Appellant stated that she did not get a copy of the notice
of appointment. Baybrook indicated that she was advised of the scheduled appointment and a
copy of the notice was mailed.
By decision dated June 13, 2008, the Office suspended appellant’s compensation
effective that date pursuant to 5 U.S.C. § 8123(d). Appellant requested a review of the written
record. By decision dated October 2, 2008, an Office hearing representative affirmed the
June 13, 2008 decision.
LEGAL PRECEDENT
5 U.S.C. § 8123(a) provides that “an employee shall submit to examination by a medical
officer of the United States or by a physician designated or approved by the Secretary of Labor,
after the injury and as frequently and at the times and places as may be reasonably required.”
The regulations governing the administration of the Federal Employee’s Compensation Act also
provide that “the employee must submit to an examination by a qualified physician as often and
at such times and places as the Office considers reasonably necessary.”2
2

20 C.F.R. § 10.320.

2

To invoke 5 U.S.C. § 8123(d), the Office must ensure that the claimant has been properly
notified of his or her responsibilities with respect to the medical examination scheduled. Either
the claims examiner or the medical management assistant may contact the physician directly and
make an appointment for examination. The claimant and representative, if any, must be notified
in writing of the name and address of the physician to whom he or she is being referred as well
as the date and time of the appointment. The notification of the appointment must contain a
warning that benefits may be suspended under 5 U.S.C. § 8123(d) or failure to report for
examination. The claimant must have a chance to present any objections to the Office’s choice
of physician or any reasons for failure to appear for the examination, before the Office acts to
suspend compensation.3
If the claimant does not report for a scheduled appointment, he or she should be asked in
writing to provide an explanation within 14 days. If good cause is not established, entitlement to
compensation should be suspended in accordance with 5 U.S.C. § 8123(d) until the date on
which the claimant agrees to attend the examination.4
ANALYSIS
The Office scheduled a second opinion examination on March 25, 2008. By letters dated
February 21 and 25, 2008, appellant was advised of the consequences of a failure to appear for
the scheduled examination. She did not appear for the scheduled examination. In accord with
Office procedures, the Office advised appellant that it proposed to suspend her compensation and
she had opportunity to show good cause for her failure to attend the scheduled examination.
In her response to the Office, appellant asserted that she did not receive notice of the
appointment. The Board notes that the February 25, 2008 notice of the scheduled appointment
contained the proper address of record for appellant. It is well established that, in the absence of
evidence to the contrary, it is presumed that a notice mailed to an addressee in the ordinary
course of business was received by the addressee.5 In addition, the referral company stated that
appellant was advised by telephone of the scheduled appointment on March 18, 2008. The
Board finds that the evidence of record establishes that she had notice of the March 25, 2008
scheduled examination.
Appellant also asserted that she was not required to attend the scheduled examination. In
this regard she is incorrect. As noted, 5 U.S.C. § 8123(a) provides that an employee “shall
submit” to an examination as frequently and at the times and places as may be reasonably
required. The Office sought a second opinion to determine appellant’s current medical status
and her employment-related disability. It made a reasonable determination that a second opinion
examination was necessary and advised appellant that she was required to attend.6 Appellant did
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14 (July 2000).
4

Id.

5

See Larry L. Hill, 42 ECAB 596, 600 (1991).

6

See E.B., 59 ECAB ___ (Docket No. 07-1618, issued January 8, 2008).

3

not provide a valid reason for failing to appear for the scheduled March 25, 2008 examination.
Since she did not show good cause for her failure to appear, the Office properly suspended her
compensation under 5 U.S.C. § 8123(d).
CONCLUSION
The Board finds the Office properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 2 and June 13, 2008 are affirmed.
Issued: July 21, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

